 



Exhibit 10.1

EMPLOYMENT AND COOPERATION AGREEMENT

     THIS AGREEMENT, made and entered into as of December 7, 2004 (the
“Effective Date”), by and between David M. Edwards (the “Executive”) and GATX
Financial Corporation (the “Company”);

WITNESSETH THAT:

     WHEREAS, the parties desire to enter into this Agreement pertaining to the
continued employment of the Executive by the Company through December 31, 2004;
and

     WHEREAS, the Executive possesses certain specialized knowledge and
experience which will be of benefit to the Company following the termination of
the Executive’s employment, and the Executive is willing to continue to share
such knowledge and experience with the Company under the terms and conditions
set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:

     1. Employment Period. Subject to the terms of this Agreement, the Company
hereby agrees to employ the Executive, and the Executive hereby agrees to remain
in the employ of the Company during the Employment Period. The “Employment
Period” shall be the period beginning on the Effective Date and ending
December 31, 2004, (the “Employment Termination Date”). The Executive’s
employment will terminate on the Employment Termination Date.

     2. Performance of Duties. The Executive agrees that during the Employment
Period he shall perform such services for the Company and the Affiliates as are
necessary and appropriate for a smooth transition of the Executive’s
responsibilities, and he shall devote his full time, energies and talents to
serving the Company. For purposes of this Agreement, the term “Affiliate” means
any company during any period in which it owns at least fifty percent of the
voting power of all classes of stock of the Company entitled to vote, and any
company during any period in which at least fifty percent of the voting power of
all classes entitled to vote is owned, directly or indirectly, by the Company or
by any other company that is a Affiliate by reason of its direct or indirect
ownership of stock of the Company.

     3. Compensation. Subject to the terms of this Agreement, during the
Employment Period, the Executive shall receive salary at the rate in effect
immediately prior to the Effective Date, and shall be eligible for the benefits
consistent with his position in the Company.

     4. Advice and Consultation. From time to time on or before December 31,
2005, and subject to the terms of this Agreement, the Company may call upon the
Executive for, and the Executive shall provide, advice and consultation with
respect to matters relating to the business and operations of the Company’s Rail
division on which the Executive may have worked or with respect to which the
Executive would otherwise have expertise or knowledge. Following the Employment
Termination Date and until such time as the Executive procures full time
employment, such advice and consultation shall be rendered on an as required
basis; thereafter

 



--------------------------------------------------------------------------------



 



such advice and consultation shall be rendered by the Executive at such times
and in such manner so as to not interfere with the Executive’s employment
responsibilities.

     5. Payment on or After Termination of Employment. The Executive’s
compensation during the Employment Period shall be subject to the following:



(a)   The Executive shall be entitled to a lump sum cash payment of $820,000 on
the Employment Termination Date.   (b)   The Executive shall receive his 2004
bonus at essentially the same time as payments are distributed generally under
the 2004 Bonus Program. The executive shall be treated no differently than other
participating GATX Rail executives in the assessment of the achievement of the
Company’s performance against pre-established goals under the 2004 Bonus
Program.   (c)   Options previously granted to the Executive by the Company
shall be subject to the following:



  (i)   The options listed on Exhibit A may be exercised on or before the dates
set opposite each respective option grant date on exhibit A.     (ii)   The
Executive may exercise options granted to him that are not listed in Exhibit A
on or before March 31, 2005, being ninety (90) days from the Employment
Termination Date.     (iii)   Options purchased by the Executive under the terms
of the Employee Option Purchase Program may be exercised by the Executive
according to their terms on or before January 28, 2010.     (iv)   The option
granted to the Executive on August 6, 2004 shall vest and become exercisable
with respect to one-half of the shares covered by that option grant on August 6,
2005, and as of the Employment Termination Date the option shall be canceled
with respect to the remaining one-half of the shares.     (v)   Except as
specifically provided to the contrary herein, all options shall remain subject
to the terms and conditions of the option plan and agreement pursuant to which
they were issued, including the special acceleration provisions thereof.



(d)   The Executive was granted an award of 7520 restricted stock units
effective January 1, 2004. On the date of the Company’s Compensation Committee’s
(the “Committee”) determination in 2005, the Executive shall be vested in the
number of shares of restricted stock (“Restricted Stock”) under that award equal
to the product of (a) the number of shares of Restricted Stock that would have
vested based on actual performance through December 31, 2004, as determined by
the Committee and (b) 27/36, a fraction that reflects the pro rata reduction
that would have otherwise occurred if the Executive had remained employed by the
Company until April 14, 2006. The executive shall be treated no differently than
other participating GATX Rail executives in the assessment of the achievement of
the Company’s performance against pre-established goals under the

 



--------------------------------------------------------------------------------



 



    restricted stock program. The restrictions shall lapse on the Executive’s
shares of Restricted Stock coincidentally with the vesting thereof on the date
of the Committee’s determination as set forth in the first sentence of this
subparagraph, and the unrestricted shares shall be distributed as soon as
practical thereafter.   (e)   The Executive shall receive additional benefits
such that the Executive’s aggregate benefits under the Excess Benefit Plan and
Supplemental Retirement Plan maintained by GATX Corporation, when added to the
Executive’s benefit under the GATX Corporation Non-Contributory Pension Plan for
Salaried Employees (the “Qualified Plan”), shall equal the aggregate benefit the
Executive would have received under those plans if the Executive accrued Service
Credit (as that term is defined in the Qualified Plan) as though he remained in
the employ of the Company until April 14, 2006.   (f)   During the period
beginning on the Effective Date and ending on April 14, 2006, the Executive and
his eligible dependents shall be eligible to participate in the Company’s
healthcare plan as though the Executive continued to be employed by the Company
during that period, but subject to his making the premium payments for such
coverage otherwise required of employees of the Company from time to time. As of
April 14, 2006, the Executive’s eligibility for coverage under the Company’s
retiree healthcare benefit program shall be determined as though the Executive
continued to be employed by the Company through April 14, 2006.   (g)   The
Company shall reimburse the Executive for expenses incurred by him for office
space, secretarial assistance, and other costs incurred by him to assist him in
the transition to new employment, provided that the amount of reimbursement
under this paragraph (f) that shall not exceed $40,000.   (h)   Except as
otherwise specifically provided in this Agreement, the amounts payable under
this paragraph 5 shall be in lieu of any benefits that may be otherwise payable
to or on behalf of the Executive pursuant to the terms of any severance pay
arrangement of the Company or any Affiliate or any other, similar arrangement of
the Company or any Affiliate providing benefits upon involuntary termination of
employment (including, without limitation the GATX Corporation Severance Benefit
Plan).   (i)   In no event shall the Executive be entitled to receive any
amounts, rights, or benefits under this paragraph 5 unless he executes a release
of claims against the Company and affiliated persons in a form attached hereto
as Exhibit B after his Employment Termination Date, and the revocation period
for the release has expired and such release has not been revoked.   (j)   If
the Executive breaches any of the requirements of paragraph 7, then (i) he shall
forfeit a right to receive any amounts under this Agreement that were not paid
prior to the date of such breach; (ii) he shall forfeit the right to receive
benefits under this Agreement which will vest or to which the Executive would
otherwise become entitled at a date subsequent to the date of such breach,
(iii) he shall forfeit any options that have not been exercised prior to the
date of the breach; and (iv) he shall forfeit any restricted stock that has not
vested prior to the date of the breach. The Executive acknowledges and agrees





 



--------------------------------------------------------------------------------



 



    that the remedies provided under this paragraph (j) shall be in addition to
other remedies for breach of this Agreement. For the avoidance of doubt, nothing
in this subparagraph (j) shall apply to any benefit in which the Executive has a
vested interest.   (k)   Notwithstanding any provision contained therein, the
Agreement for Employment Following a Change of Control by and between GATX
Corporation and the Executive, dated as of August 6, 2004, shall be terminated
and of no further force or effect as of December 31, 2004.

     6. Confidential Information. Except as may be required by the lawful order
of a court or agency of competent jurisdiction, the Executive agrees to keep
secret and confidential indefinitely all non-public information concerning the
Company and the Affiliates which was acquired by or disclosed to the Executive
during the course of his employment with the Company, and not to disclose the
same, either directly or indirectly, to any other person, firm, or business
entity, or to use it in any way. To the extent that the Executive obtains
information on behalf of the Company or any of the Affiliates that may be
subject to attorney-client privilege as to the Company’s attorneys, the
Executive shall take reasonable steps to maintain the confidentiality of such
information and to preserve such privilege. Nothing in the foregoing provisions
of this paragraph 6 shall be construed so as to prevent the Executive from
using, in connection with his employment for himself or an employer other than
the Company or any of the Affiliates, knowledge which was acquired by him during
the course of his employment with the Company and the Affiliates, and which is
generally known to persons of his experience in other companies in the same
industry.

     7. Restriction on Competition and Solicitation. The Executive agrees to the
following:



(a)   The Executive agrees that for the period beginning on the Effective Date
and ending on December 31, 2005, he will not take any actions to assist any
third party in recruiting any then currently active employee of the Company or
any Affiliate. The Executive understands that such actions that are prohibited
shall include, but will not be limited to: (i) identifying to a successor
employer or its agents person or persons who have special knowledge of the
Company’s processes, methods or confidential affairs; (ii) commenting to a
successor employer or its agents about the quantity of work, quality of work,
special knowledge, or personal characteristics of any person who is still
employed by the Company or its Affiliates; or (iii) facilitating contact or
communication with such currently active employee.   (b)   The Executive agrees
that for the period beginning on the Effective Date and ending on December 31,
2006 the Executive shall not, without the express written consent of the Board
of Directors of the Company, be employed by, serve as a consultant to, or
otherwise assist or directly or indirectly provide services to a Competitor
(defined below) if: (i) the services that the Executive is to provide to the
Competitor are the same as, or substantially similar to, any of the services
that the Executive provided to the Company or the Affiliates within the three
years immediately preceding the Effective Date; or (ii) any trade secrets,
confidential information, or proprietary information (including, without
limitation, confidential or proprietary methods) of the Company and the
Affiliates to which the Executive had access could reasonably be expected to
benefit the Competitor if





 



--------------------------------------------------------------------------------



 



    the Competitor were to obtain access to such secrets or information. The
term “Competitor” shall mean any company engaged in leasing rail equipment such
as tank cars, freight cars or locomotives either on a full-service or net lease
basis as of the date hereof, including those companies which the Company has
specifically identified as its primary competitors in its periodic filings with
the Securities and Exchange Commission. For the avoidance of doubt, nothing
herein shall preclude the Executive from procuring employment with or serving as
a consultant to a parent or sister company, division or business segment of a
Competitor, provided that the Executive’s principal and primary employment or
consulting responsibilities would not constitute a violation of the first
sentence hereof, and the responsibilities, if any, of the Executive to the
business or operations of a Competitor are only incidental.

     8. Remedies. The Executive acknowledges that the Company and/or the
Affiliates would be irreparably injured by a violation of paragraphs 6 and 7 and
he agrees that the Company and/or the Affiliates, in addition to any other
remedies available to them for such breach or threatened breach, shall be
entitled to a preliminary injunction, temporary restraining order, or other
equivalent relief, restraining the Executive from any actual or threatened
breach of paragraphs 6 and 7. If a bond is required to be posted in order for
the Company and/or the Affiliates to secure an injunction or other equitable
remedy, the parties agree that said bond need not be more than a nominal sum.

     9. Amendment. This Agreement may be amended or cancelled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof.

     10. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Illinois, without regard to the
conflict of law provisions of any state. All disputes between the parties hereto
relating to this Agreement shall be litigated in Illinois.

     11. Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).

     12. Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.

     13. Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.

 



--------------------------------------------------------------------------------



 



     14. Entire Agreement. Except as otherwise noted herein, this Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior and contemporaneous agreements between
the parties relating to the subject matter hereof. Except as otherwise expressly
provided in this Agreement, nothing in this Agreement shall adversely affect the
rights earned by the Executive during his employment with the Company with
respect to any benefit plan maintained by the Company to the extent provided in
accordance with the terms of the applicable plan.

     IN WITNESS THEREOF, the Executive has hereunto set his hand, and the
Company has caused these presents to be executed in its name and on its behalf,
as of the Effective Date.

                  /s/ David M. Edwards       David M. Edwards              GATX
Financial Corporation
      By:   /s/ Ronald H. Zech         Ronald H. Zech      Its: Chairman and
Chief Executive Officer     





 



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK AWARDS

     The Executive shall be treated as though his Employment Termination Date is
by reason of Retirement for purposes of determining the period during which the
options described below may be exercised after termination of employment in
accordance with paragraph 5(b) of the Employment and Consulting Agreement (to
which this Exhibit A is attached):

                      Date of Option   Number of   Option Exercise   Last
Exercise Grant

--------------------------------------------------------------------------------

  Options Granted

--------------------------------------------------------------------------------

  Price

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

October 24, 1997
    19,000     $ 33.4688     October 24, 2007
July 24, 1998
    15,000     $ 39.7188     July 24, 2008
July 23, 1999
    16,000     $ 39.4688     July 23, 2009
October 22, 1999
    15,000     $ 30.7813     October 22, 2009
January 28, 2000*
    3,185     $ 28.6875     January 28, 2010
March 10, 2000
    31,000     $ 30.4688     December 31, 2009
July 27, 2001
    25,000     $ 39.1450     December 31, 2009
April 26, 2002
    20,000     $ 31.7350     December 31, 2009
July 26, 2002
    20,000     $ 24.1700     December 31, 2009
August 6, 2004 **
    14,300     $ 24.3650     December 31, 2009

* Options purchased under the Employee Option Purchase Program

** The option granted to the Executive on August 6, 2004 shall vest and become
exercisable with respect to one-half of the shares covered by that option grant
on August 6, 2005, and as of the Employment Termination Date the option shall be
canceled with respect to the remaining one-half of the shares.


 



--------------------------------------------------------------------------------



 



EXHIBIT B
GENERAL WAIVER AND RELEASE AGREEMENT

     I, David M. Edwards, understand and agree completely to the terms set forth
in the attached Employment and Consulting Agreement (the “Employment and
Consulting Agreement”).

     In consideration of benefits I will receive under the Employment and
Consulting Agreement, I hereby release, acquit and forever discharge GATX
Corporation, its parents and subsidiaries (collectively, the “Company”), and
their respective officers, directors, agents, servants, employees, attorneys,
shareholders, fiduciaries of employee benefit plans, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the date I sign this General Waiver and Release Agreement (the
“Agreement”), including, but not limited to: any and all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including, but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership or
equity interests in the Company, vacation pay, personal time off, fringe
benefits, expense reimbursements, sabbatical benefits, severance benefits, or
any other form of compensation; provided however this shall not apply to any
employee benefit in which the employee has a vested interest; claims pursuant to
any federal, any state or any local law, statute, common law or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended;
attorneys’ fees under Title VII of the federal Civil Rights Act of 1964, as
amended, or any other statute, agreement or source of law; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Americans with Disabilities Act of 1990; the Family and Medical Leave Act; the
Employee Retirement Income Security Act; the Equal Pay Act; any state or local
anti-discrimination law, any state wage payment law, any other state or local
law, ordinance or regulation relating to any aspect of employment; tort law;
contract law; or the law of wrongful discharge, discrimination, harassment,
fraud, misrepresentation, defamation, libel, emotional distress, and breach of
the implied covenant of good faith and fair dealing.

     I represent that I have no lawsuits, claims or actions pending in my name,
or on behalf of any other person or entity, against the Company or any other
person or entity subject to the release granted in this Agreement. I agree that
in the event I bring a claim covered by this release in which I seek damages
against the Company or in the event I seek to recover against the Company in any
claim brought by a governmental agency on my behalf, this Agreement shall serve
as a complete defense to such claims.

 



--------------------------------------------------------------------------------



 



     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release do not apply to any rights or claims that may arise after the
execution date of this Agreement; (b) I have been advised hereby that I have the
right to consult with an attorney prior to executing this Agreement; (c) I have
twenty-one (21) days from the date I receive this Agreement to consider this
Agreement (although I voluntarily may choose to execute this Agreement earlier);
(d) I have seven (7) days following the execution of this Agreement to revoke
this Agreement; and (e) this Agreement shall not be effective until the later of
(i) the date upon which the revocation period has expired, which shall be the
eighth (8th) day after I execute this Agreement, or (ii) the date I return this
Agreement, fully executed, to the Company.

     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any unknown or
unsuspected claims I may have against the Company, its affiliates, and the
entities and persons specified above.

              Employee   GATX FINANCIAL CORPORATION               Sign:  


--------------------------------------------------------------------------------

  Name:   Ronald H. Zech               Date:  


--------------------------------------------------------------------------------

  Sign:  


--------------------------------------------------------------------------------

                      Date:  


--------------------------------------------------------------------------------

 